Title: To John Adams from Parish & Thomson, 18 April 1783
From: Parish & Thomson
To: Adams, John


Sir
Hamburg 18 april 1783

We had the honour to write to Your Excellency, under date the 4 Inst., & now beg leave to give you our Sentiments regarding the Trade between America & this place.—
Before the War, our Imports from America, thro’ England, were very considerable; say, from 10 to 13,000 Hhds of Tobacco & from 18 to 25000 Barrels of Rice, annually. Of this last Article, we have at times taken off one quarter part of the Growth of South Carolina, but for some Years by gone, we have had none from America, being of too little value to bear the heavy expence of Freight & Insurance. We have drawn our Supplies from the Mediterranean; the Portuguese have also raised large quantities of it in the Brazils, & have furnished their own & other European markets; the quality however, being inferior to what comes from Carolina, we expect that those Importations will be in a great measure discontinued, when we again receive supplies from America.—
The price of Tobacco, during the War, having advanced to 12 a 14d. per lb, the Consumpt was at once reduced to 2000 a 2500 Hhds, & the rest supplied by the Growth of Germany & Russia, which tho’ far inferior in quality, still found Sale on account of its cheapness, but as soon as the price of American Tobacco drops to 5 a 4d. per lb, we shall find an equal Demand as before, & as this City may be called the Key to Germany, having a vast Continent to supply, we may naturally hope to see a flourishing Trade carried on between America & this place.— Besides, our Fabricks make use of a considerable quantity of Carolina Indigo, & the Article of Furs, which we have always been obliged to draw from England, we hope now to receive direct from No. Carolina; at least we are informed that a good part of that Trade will leave its usual Tract to Canada.—
Your naval Stores will find a good Sale here, providing they can be delivered as cheap as those we get from Russia & Sweden; the number of Ships we have belonging to this place & Altona makes these articles of some Consequence.—
The Exports from the Northern States being chiefly Train Oil & Whalebone, these also are much in demand here & will sell equally well as in England or Holland. We have about 40 Sail of Ships employed in the Greenland Trade, but as they have no bounty & sail at too heavy an Expence, this Trade is much on the decline; there were formerly about 70 Sail of Ships employed in it.—
Our exports to America will consist chiefly in German Linens, which are cheaper than any in Europe; woolen Cloths, the low priced kinds, we can supply cheaper than the English; our Iron manufactures are much inferior in quality to those made in Britain, but their cheapness must make them find Sale on the Continent. We foresee a very extensive Trade in Linens on the Supposition that an Intercourse will be carried on between No. America & the Spanish Settlements,—Spain having lately imposed a new Duty of 15 per Ct. on all Linens imported into old Spain & exported to their W. Indies; this with their former Duty of 18 per Ct. will be a sufficient Object for the Americans to push a Trade to their Settlements, especially as the American Captns. are so well versed in the Navigation of those Seas.—
Some Weeks ago, the Count D’Artois, Captn. Gensell arrived here to our Consignment with a Cargo of Tobacco from Philadelphia; she is the first American Ship, which has entered our port for some Years past & has been well received by our City, who are willing to allow every Indulgence to this new Trade; we suppose our Shipping will be allowed the same freedom of Trade in the American Ports that any others may have, & as every encouragement will be given to the Subjects of the United States trading to this place, we shou’d suppose that a mutual advantageous Trade may be carried on, independent of any Treaty of Commerce; should Your Excellency, however, apprehend that any Exceptions will be made to the different European Nations trading to America, in that Case, a Treaty might be of Consequence & at all Events, we think an American Consul will be wanted here to superintend the business of your Ships trading to this place. If we might be so free, we would intreat your Excellency’s Influence for that appointment to our John Parish; we hope the part he has taken during the late troubles will be some Inducement to Your Excellency to speak in his behalf. He is not prompted by any lucrative motives in the present application, as he will think himself fully repaid for any trouble attending this office, by the honour which the appointment brings along with it.—
It also occurs to us that there may be a necessity for appropriating some small Funds here for the relief & sending home of distressed American Sailors, who may have the misfortune of being wrecked on our Coast & left in necessitous Circumstances in this quarter; it may be the means of saving many a Subject to the State, who otherwise might be forced to enter into foreign Service. We also think, something should be fixed for the sending home of Sailors, whose Ships may be sold here—such as two months pay over & above what they have earned on the Voyage & that the Captn. who discharges such Sailors shou’d be obliged to procure a receipt for them from another Captn. bound to America, promising to carry them back to the Continent. These with many other Reasons which will naturally occur to your Excellency will certainly show the necessity for the appointment of a Consul.—
We shall be happy in elucidating any other particular, which Your Excellency may desire to be informed of, regarding the Trade to this City.—
We have the honour to be, / Your Excellency’s / most obedt. hume. Servants
        Parish & Thomson
Your Son left us on the 5th. Inst; we have been very happy in his Company, & cou’d have wished his Stay to have been longer. We congratulate Your Excellency on the prospects, which you may entertain of this young Gentleman, who for his Age has certainly made very great Improvements.—
